·1   · · · · · · ·UNITED STATES DISTRICT COURT
· · ·· · · · ·FOR THE MIDDLE DISTRICT OF TENNESSEE
·2   · · · · · · · · · NASHVILLE DIVISION
· · ··__________________________________________________
·3
· · ·· KAYLA GORE; JAIME COMBS;
·4   · L.G.; and K.N.,

·5      · · · · · · Plaintiffs,

·6      · vs.· · · · · · · · · · · · · ·Case No. 3:19-0328

·7      ·   WILLIAM BYRON LEE, in his
· ·    ··   official capacity as
·8      ·   Governor of the State of
· ·    ··   Tennessee; and LISA
·9      ·   PIERCEY, in her official
· ·    ··   capacity as Commissioner
10      ·   of the Tennessee
· ·    ··   Department of Health,
11
· ·    ·· · · · · · Defendants.
12
· ·    ··__________________________________________________
13

14

15

16      · · · · · · Videoconference Deposition of:

17      · · · · · · SHAYNE SEBOLD TAYLOR, M.D.

18   · · · · · · Taken on behalf of Defendants
· · ·· · · · · · April 15, 2020
19

20

21
· ·    ··__________________________________________________
22
· ·    ··   ·   ·   ·   · · · ·Elite Reporting Services
23      ·   ·   ·   ·   · · www.elitereportingservices.com
· ·    ··   ·   ·   ·   ·Lindsey R. Perry, LCR, RPR, CRR, CSR
24      ·   ·   ·   ·   · · · · Post Office Box 292382
· ·    ··   ·   ·   ·   · · · Nashville, Tennessee· 37229
25      ·   ·   ·   ·   · · · · · · ·(615)595-0073




      Case 3:19-cv-00328
                     EliteDocument 88-8Services
                           Reporting    Filed 05/15/20 Page 1 of 9 PageID #: 1358
                                                  * (615)595-0073
                          www.EliteReportingServices.com
·1     · · · · · · ·THE WITNESS:· At this point, I believe

·2     ·that we should continue to use an infant's genitals

·3     ·as a proxy for their sex, as we are unable to have

·4     ·the capacity to do a further diagnostic workup on

·5     ·every individual that's born.· With that said, if an

·6     ·infant or a child or an individual disagrees with

·7     ·that proxy that we use and said that it was the

·8     ·wrong sex, they should not be penalized for that.

·9     ·BY MS. SHEW:

10     ·Q.· · · And what do you mean by "They should not be

11     ·penalized for that"?

12     ·A.· · · Well, what I'm trying to say is that if --

13     ·somebody's gender identity and how they identify is

14     ·the determining factor for their sex, not the proxy

15     ·that we used when they were in the delivery room

16     ·when they were born.

17     ·Q.· · · Let's flip ahead, Dr. Taylor, to

18     ·Paragraph 41 of your report.

19     ·A.· · · Okay.

20     ·Q.· · · You describe gender transition for persons

21     ·who suffer from gender dysphoria as having three

22     ·components:· Social transition, medical transition,

23     ·and surgical transition; correct?· Three possible

24     ·components, not three necessary components.· Is that

25     ·correct?



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 2 of 9 PageID #: 135923
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     ·BY MS. SHEW:

·2     ·Q.· · · Okay.· Let's look at Paragraph 53 of your

·3     ·report.· And you're talking about -- following from

·4     ·52, it looks like you're talking about a worsening

·5     ·of -- I don't know if you're talking about a

·6     ·worsening of gender dysphoria or just the impact of

·7     ·the identification documents, but you said you've

·8     ·had -- well, I want to find out if these are

·9     ·actually -- you give an example of "A student

10     ·applying to college may not get assigned appropriate

11     ·and safe housing if their legal documentation is

12     ·incorrect or incongruent."

13     · · · · ·Are you familiar with -- are you personally

14     ·familiar with examples of that happening?

15     ·A.· · · I have many students who are -- college

16     ·students who live in communal housing who were given

17     ·housing with individuals based on their sex assigned

18     ·at birth and not their gender identity.

19     ·Q.· · · Do you know how -- do you know if -- if

20     ·there are any that have not been able to get that

21     ·rectified?

22     ·A.· · · I don't know.

23     ·Q.· · · Later on in -- then -- oh.· Let's -- next

24     ·sentence, I suppose, you say it can "lead to

25     ·significant anxiety."· "... so much so that



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 3 of 9 PageID #: 136029
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     ·transgender youth may opt out of applying to college

·2     ·altogether."

·3     · · · · ·Are you personally aware of a situation

·4     ·where that occurred?

·5     ·A.· · · I am aware of transgender students who have

·6     ·ended up dropping out of college because of the

·7     ·challenges being so great.· I specifically don't

·8     ·know of somebody who didn't apply to college because

·9     ·of these challenges.

10     ·Q.· · · Okay.· And then you say "A transgender woman

11     ·with incorrect documentation may be unable to stay

12     ·in a women's homeless shelter..."

13     · · · · ·Are you personally aware of any situation in

14     ·which that has occurred?

15     ·A.· · · No.

16     ·Q.· · · Going down to Paragraph 54, you mention in

17     ·this paragraph that your patients frequently report

18     ·certain challenges, and I want to go through some of

19     ·those.

20     · · · · ·First, they report the challenges they face

21     ·at the pharmacy filling prescriptions.

22     · · · · ·What is the challenge they're facing at the

23     ·pharmacy?

24     · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

25     · · · · · · ·THE WITNESS:· Pharmacists questioning



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 4 of 9 PageID #: 136130
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     ·why they're on the medications that they're being

·2     ·prescribed; insurance companies refusing to pay for

·3     ·those medications because they don't see a medical

·4     ·indication for it are some examples.

·5     ·BY MS. SHEW:

·6     ·Q.· · · All right.· And then what are the challenges

·7     ·at the DMV?

·8     ·A.· · · Challenges at the DMV could include having a

·9     ·gender presentation that is different than their

10     ·gender marker that is listed on their ID; challenges

11     ·that come with trying to change their gender marker

12     ·that is listed on their driver's license.· Those are

13     ·some examples.

14     ·Q.· · · Going back to the pharmacy issue for a

15     ·moment, has -- have you had a patient or have

16     ·personal knowledge of anybody who's been asked to

17     ·present a birth certificate at a pharmacy?

18     · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

19     · · · · · · ·THE WITNESS:· No.

20     ·BY MS. SHEW:

21     ·Q.· · · And then you said challenges talking to

22     ·their health insurance companies.

23     · · · · ·What personal examples can you give with

24     ·that -- with respect to that?

25     · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 5 of 9 PageID #: 136231
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     · · · · · · ·THE WITNESS:· Coverage for certain

·2     ·preventative health-related procedures; coverage for

·3     ·their medications; disclosing -- or changing their

·4     ·gender marker with the insurance company and then

·5     ·how that leads to -- how that could potentially lead

·6     ·to downstream lack of coverage for other procedures;

·7     ·trying to get medications and services covered.

·8     ·BY MS. SHEW:

·9     ·Q.· · · I'm curious.· What is the -- what is the

10     ·obstacle or obstacles they're facing with respect to

11     ·preventative health procedures?

12     ·A.· · · Every transgender person has their gender

13     ·marker changed on their insurance card, their

14     ·insurance documentation, so let's say somebody who

15     ·was assigned female at birth identifies as male and

16     ·has their documentation changed to reflect their

17     ·gender identity for their gender -- their insurance

18     ·card says that they're male, that insurance company

19     ·may, therefore, not pay for a mammogram or a Pap

20     ·smear even though the patient still has that anatomy

21     ·that still needs to be screened for malignancies.

22     ·Q.· · · Okay.· Thank you.

23     · · · · ·In Paragraph 55, you say "Transgender people

24     ·may feel that they're unable to participate in their

25     ·communities, neighborhoods, schools, or jobs with



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 6 of 9 PageID #: 136332
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     ·without having documentation that reflects their

·2     ·gender identity."

·3     · · · · ·What -- what examples are you aware of?

·4     ·A.· · · I think it's the fact -- I think it's partly

·5     ·the fact that we have data to suggest that a

·6     ·transgender person's dysphoria can worsen when they

·7     ·don't feel that their community or their legal

·8     ·system or their state recognizes them for who they

·9     ·really are, and, therefore, they may feel limited in

10     ·their ability to participate in their communities

11     ·because they do not feel recognized by their

12     ·communities.

13     ·Q.· · · Do you have any more specific examples or is

14     ·that what you meant by the statement in

15     ·Paragraph 55?

16     · · · · · · ·MR. GONZALEZ-PAGAN:· Objection.· Form.

17     · · · · · · ·THE WITNESS:· I would need some more

18     ·time to think about a specific example.

19     ·BY MS. SHEW:

20     ·Q.· · · Well, we'll come back to that one.

21     · · · · ·Paragraph 56, you refer to a 2015 Canadian

22     ·study which "demonstrated that having one or more

23     ·identity documents concordant with gender identity

24     ·was statistically significantly associated with

25     ·reduced suicidal ideations and attempts.· Based on



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 7 of 9 PageID #: 136433
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     · · · · · · ·MS. SHEW:· I was just about to suggest

·2     ·that, so let's break for about five minutes, and I

·3     ·suggest, as I did the other day, that people not

·4     ·sign out of the Webex for the break because we --

·5     ·sooner or later, somebody won't make it back in.

·6     · · · · · · ·So if everybody will just do whatever

·7     ·you want to -- whatever you want to do to mute, et

·8     ·cetera, we'll reconvene in about five minutes.

·9     ·Thank you.

10     · · · · · · ·MR. GONZALEZ-PAGAN:· Thank you.

11     · · · · · · ·(Short break.)

12     ·BY MS. SHEW:

13     ·Q.· · · Dr. Taylor, I asked you a little while ago

14     ·in the deposition about Paragraph 55 of your report.

15     ·If you'll look at that.· That said "Transgender

16     ·people may feel that they are unable to participate

17     ·in their communities, neighborhoods, schools, or

18     ·jobs without having documentation that reflects

19     ·their gender identity.· This can further lead to

20     ·social isolation and worsening gender dysphoria."

21     ·And I asked you earlier in your deposition if you

22     ·knew of specific examples, and you said you would

23     ·need to -- some time to think about that.

24     · · · · ·Have you thought of any specific examples?

25     ·A.· · · I have not thought of any specific examples.



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 8 of 9 PageID #: 136547
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
·1     ·Q.· · · Did you have any specific examples in

·2     ·mind -- do you recall if you had any specific

·3     ·examples in mind when you authored that particular

·4     ·paragraph?

·5     ·A.· · · I don't know if I had any specific examples

·6     ·in mind.

·7     · · · · · · ·MS. SHEW:· Okay.· That's all the

·8     ·questions I have.

·9     · · · · · · ·MR. GONZALEZ-PAGAN:· Thank you, Dianna.

10     · · · · · · ·We only have -- Dr. Taylor, we only have

11     ·one quick follow-up question.

12

13     · · · · · · · · · · ·EXAMINATION

14     ·QUESTIONS BY MR. GONZALEZ:

15     ·Q.· · · Do you recall -- in looking at your report,

16     ·Paragraph 54, do you recall being -- testifying as

17     ·to problems that people may encounter with regards

18     ·to preventative care, such as mammograms or Pap

19     ·smears, once they correct the sex marker on their

20     ·insurance?· Do you recall that line of questioning?

21     ·A.· · · I do.

22     ·Q.· · · The fact that people may encounter those

23     ·issues with insurance coverage for preventative

24     ·care, does that mean that a person should not be

25     ·allowed to correct the marker for the sex on their



     Case 3:19-cv-00328
                    EliteDocument 88-8Services
                          Reporting    Filed 05/15/20 Page 9 of 9 PageID #: 136648
                                                 * (615)595-0073
                         www.EliteReportingServices.com                          YVer1f
